Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 1 of 17




DECLARATION OF G. BRADLEY
      WEINSHEIMER
              ATTACHMENT 3
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 2 of 17


                                                                                                                                      CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment   DOCDATE                       Author                      Recipient                                Attorney/Staff Name                         Subject and/or Description
CD-US-00014915A CD-US-00014915A     MSG             Redacted         Presidential Communication                       Parent          6/25/2018   Rosenstein, Rod (ODAG)       Hybart, Camden (JMD)                                                                         Email from White House noticing scheduling of
                                                                                                                                                                               <chybart@jmd.usdoj.gov>; Whitaker, Matthew                                                   meeting with White House Chief of Staff,
                                                                                                                                                                               (OAG) <mwhitaker@jmd.usdoj.gov>; Hamilton,                                                   including item for discussion related to End
                                                                                                                                                                               Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                        Family Separation Now legislation; discussion
                                                                                                                                                                               Cutrona, Danielle (OAG)                                                                      of same internally between senior DOJ officials
                                                                                                                                                                               <dcutrona@jmd.usdoj.gov>                                                                     regarding topics for discussion with Chief of
                                                                                                                                                                                                                                                                            Staff
CD-US-00015080A CD-US-00015081A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Wetmore, David H. (ODAG)     Rosenstein, Rod (ODAG)                      Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod      Internal, high-level discussion of various factors
                                                                                                                                                                               <rrosenstein@jmd.usdoj.gov>, Hamilton, Gene Rosenstein, ODAG; Claire Grady, DHS HQ;          to be considered in assessing ongoing
                                                                                                                                                                               (OAG) <ghamilton@jmd.usdoj.gov>, Bolitho,   Russell Vought, EOP OMB                          implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                     including HHS processing, bed space, and other
                                                                                                                                                                               Terwilliger, Zachary (ODAG)                                                                  factors; additional discussion of legal aspects of
                                                                                                                                                                               <zterwilliger@jmd.usdoj.gov>, Flores, Sarah                                                  Flores and related litigation
                                                                                                                                                                               Isgur (OPA) <siflores@jmd.usdoj.gov>

CD-US-00015082A CD-US-00015084A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Rosenstein, Rod (ODAG)       Wetmore, David H. (ODAG)                  Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod        Internal, high-level discussion of various factors
                                                                                                                                                                               <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene Rosenstein, ODAG; Claire Grady, DHS HQ;            to be considered in assessing ongoing
                                                                                                                                                                               (OAG) <ghamilton@jmd.usdoj.gov>, Bolitho, Russell Vought, EOP OMB                            implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                     including HHS processing, bed space, and other
                                                                                                                                                                               O'Callaghan, Edward C. (ODAG)                                                                factors; additional discussion of legal aspects of
                                                                                                                                                                               <ecocallaghan@jmd.usdoj.gov>, Lan, Iris                                                      Flores and related litigation
                                                                                                                                                                               (ODAG) <irlan@jmd.usdoj.gov>

CD-US-00015085A CD-US-00015087A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Hamilton, Gene (OAG)         Rosenstein, Rod (ODAG)                      Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod      Internal, high-level discussion of various factors
                                                                                                                                                                               <rrosenstein@jmd.usdoj.gov>, Wetmore, David Rosenstein, ODAG; Claire Grady, DHS HQ;          to be considered in assessing ongoing
                                                                                                                                                                               H. (ODAG) <dhwetmore@jmd.usdoj.gov>,        Russell Vought, EOP OMB                          implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Bolitho, Zachary (ODAG)                                                                      including HHS processing, bed space, and other
                                                                                                                                                                               <zbolitho@jmd.usdoj.gov>, O'Callaghan,                                                       factors; additional discussion of legal aspects of
                                                                                                                                                                               Edward C. (ODAG)                                                                             Flores and related litigation
                                                                                                                                                                               <ecocallaghan@jmd.usdoj.gov>, Lan, Iris
                                                                                                                                                                               (ODAG) <irlan@jmd.usdoj.gov>

CD-US-00015088A CD-US-00015090A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Rosenstein, Rod (ODAG)       Hamilton, Gene (OAG)                      Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod        Internal, high-level discussion of various factors
                                                                                                                                                                               <ghamilton@jmd.usdoj.gov>, Wetmore, David Rosenstein, ODAG; Claire Grady, DHS HQ;            to be considered in assessing ongoing
                                                                                                                                                                               H. (ODAG) <dhwetmore@jmd.usdoj.gov>,      Russell Vought, EOP OMB                            implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Bolitho, Zachary (ODAG)                                                                      including HHS processing, bed space, and other
                                                                                                                                                                               <zbolitho@jmd.usdoj.gov>, O'Callaghan,                                                       factors; additional discussion of legal aspects of
                                                                                                                                                                               Edward C. (ODAG)                                                                             Flores
                                                                                                                                                                               <ecocallaghan@jmd.usdoj.gov>, Lan, Iris
                                                                                                                                                                               (ODAG) <irlan@jmd.usdoj.gov>

CD-US-00015091A CD-US-00015093A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Hamilton, Gene (OAG)         Rosenstein, Rod (ODAG)                         Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod   Internal, high-level discussion of various factors
                                                                                                                                                                               <rrosenstein@jmd.usdoj.gov>, Wetmore, David    Rosenstein, ODAG; Claire Grady, DHS HQ;       to be considered in assessing ongoing
                                                                                                                                                                               H. (ODAG) <dhwetmore@jmd.usdoj.gov>,           Russell Vought, EOP OMB                       implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Bolitho, Zachary (ODAG)                                                                      including HHS processing, bed space, and other
                                                                                                                                                                               <zbolitho@jmd.usdoj.gov>, O'Callaghan,                                                       factors; additional discussion of legal aspects of
                                                                                                                                                                               Edward C. (ODAG)                                                                             Flores and related litigation
                                                                                                                                                                               <ecocallaghan@jmd.usdoj.gov>, Lan, Iris
                                                                                                                                                                               (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00015094A CD-US-00015097A     EML             Redacted         Attorney Client Privilege; Work Product          Parent          6/2/2018    Wetmore, David H. (ODAG)     Hamilton, Gene (OAG)                           Gene Hamilton, OAG; Jeff Sessions, DOJ; Rod   Internal, high-level discussion of various factors
                                                                                                                                                                               <ghamilton@jmd.usdoj.gov>, Rosenstein, Rod     Rosenstein, ODAG; Claire Grady, DHS HQ;       to be considered in assessing ongoing
                                                                                                                                                                               (ODAG) <rrosenstein@jmd.usdoj.gov>, Bolitho,   Russell Vought, EOP OMB                       implementation of the Zero Tolerance Policy,
                                                                                                                                                                               Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                     including HHS processing, bed space, and other
                                                                                                                                                                               O'Callaghan, Edward C. (ODAG)                                                                factors; additional discussion of legal aspects of
                                                                                                                                                                               <ecocallaghan@jmd.usdoj.gov>, Lan, Iris                                                      Flores and related litigation
                                                                                                                                                                               (ODAG) <irlan@jmd.usdoj.gov>




                                                                                                                                                  Page 1 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 3 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                    Recipient                                Attorney/Staff Name                          Subject and/or Description
CD-US-00015151A CD-US-00015151A     EML             Redacted         Presidential Communication                                Parent          6/19/2018   Engel, Steven A. (OLC)       O'Callaghan, Edward C. (ODAG)                                                                Email from White House with invitation to join
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Hamilton,                                                      weekly White House immigration call, with
                                                                                                                                                                                        Gene (OAG) <ghamilton@jmd.usdoj.gov>,                                                        additional agenda item in text of email
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                     unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Lan, Iris (ODAG)                                                  separation
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>
CD-US-00015163A CD-US-00015164A     docx            Redacted         Attorney Client Privilege; Deliberative Process;        Attachment        6/20/2018                                Engel, Steven A. (OLC); O'Callaghan,    Jennifer Dickey, WHCO; Gene Hamilton, OAG;           Draft Executive Order send by White House
                                                                     Work Product                                                                                                       Edward C. (ODAG), Hamilton, Gene (OAG), others                                               Counsel's Office to senior interagency officials
                                                                                                                                                                                        Wetmore, David H. (ODAG), Lan, Iris                                                          for review and comment
                                                                                                                                                                                        (ODAG)
CD-US-00015183A CD-US-00015183A     EML             Redacted         Deliberative Process; Presidential                        Parent          6/22/2018   Rosenstein, Rod (ODAG)       Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                      Email forwarding draft summary conclusions
                                                                     Communication                                                                                                      Wetmore, David H. (ODAG)                                                                     from Immigration PC for review by meeting
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene                                                    attendees, with comment by DAG
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>,
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>
CD-US-00015185A CD-US-00015185A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/22/2018   Davis, May M. EOP/WHO        Rosenstein, Rod (ODAG); Lan, Iris (ODAG),                                                    Draft summary conclusions from Border
                                                                     Communication                                                                                                      Wetmore, David H. (ODAG), Hamilton,                                                          Security PC for review by meeting attendees
                                                                                                                                                                                        Gene (OAG); O'Callaghan, Edward C.                                                           forwarded by White House for review and
                                                                                                                                                                                                                                                                                     discussion
                                                                                                                                                                                        (ODAG), Bolitho, Zachary (ODAG)

CD-US-00015191A CD-US-00015192A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018   Georges, Eliza               Hamilton, Gene (OAG), O'Callaghan,                                                           Draft agenda for White House immigration
                                                                     Communication                                                                                                      Edward C. (ODAG), Bolitho, Zachary                                                           principals meeting, including requests for
                                                                                                                                                                                        (ODAG), Lan, Iris (ODAG), Wetmore, David                                                     decision recommendations on what should
                                                                                                                                                                                                                                                                                     happen to detained families and reunification
                                                                                                                                                                                        H. (ODAG), Gannon, Curtis E. (OLC),
                                                                                                                                                                                                                                                                                     plan
                                                                                                                                                                                        McHenry, James (EOIR)
CD-US-00015194A CD-US-00015195A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018                                Hamilton, Gene (OAG), O'Callaghan,                                                           Draft agenda for White House immigration
                                                                     Communication                                                                                                      Edward C. (ODAG), Bolitho, Zachary                                                           principals meeting, including requests for
                                                                                                                                                                                        (ODAG), Lan, Iris (ODAG), Wetmore, David                                                     decision recommendations on what should
                                                                                                                                                                                                                                                                                     happen to detained families and reunification
                                                                                                                                                                                        H. (ODAG), Gannon, Curtis E. (OLC),
                                                                                                                                                                                                                                                                                     plan
                                                                                                                                                                                        McHenry, James (EOIR)
CD-US-00015196A CD-US-00015196A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Hamilton, Gene (OAG)                          Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>, Edward             Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        O'Callaghan <eocallaghan@jmd.usdoj.gov>,                                                     Principals Committee for consideration and
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                      review, including items related to family
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                     reunification and prosecution of single-parent
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Gannon, Curtis                                                    families, as well as discussion of matters
                                                                                                                                                                                        E. (OLC) <cegannon@jmd.usdoj.gov>, Bolitho,                                                  regarding pending and anticipated litigation
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        McHenry, James (EOIR)
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>
CD-US-00015197A CD-US-00015197A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Rosenstein, Rod (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <rrosenstein@jmd.usdoj.gov>, O'Callaghan,     Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        Edward C. (ODAG)                                                                             Principals Committee for consideration and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                       review, including items related to family
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                     reunification and prosecution of single-parent
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                     families, as well as discussion of matters
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Lan, Iris (ODAG)                                                  regarding pending and anticipated litigation;
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>, Hamilton, Gene (OAG)                                                  discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, McHenry, James                                                    officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>




                                                                                                                                                           Page 2 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 4 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                               Attorney/Staff Name                           Subject and/or Description
CD-US-00015198A CD-US-00015199A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Rosenstein, Rod (ODAG)       Engel, Steven A. (OLC)                      Policy Coordinator, WH; Steve Engel, OLC; Gene     Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <saengel@jmd.usdoj.gov>, O'Callaghan,       Hamilton, OAG; Dave Wetmore, ODAG; others          summary of conclusions from the Immigration
                                                                                                                                                                                        Edward C. (ODAG)                                                                               Principals Committee for consideration and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         review, including items related to family
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       reunification and prosecution of single-parent
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                       families, as well as discussion of matters
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Lan, Iris (ODAG)                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>, Hamilton, Gene (OAG)                                                    discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015200A CD-US-00015201A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Rosenstein, Rod (ODAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene     Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <rrosenstein@jmd.usdoj.gov>, O'Callaghan,   Hamilton, OAG; Dave Wetmore, ODAG; others          summary of conclusions from the Immigration
                                                                                                                                                                                        Edward C. (ODAG)                                                                               Principals Committee for consideration and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         review, including items related to family
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       reunification and prosecution of single-parent
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                       families, as well as discussion of matters
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Lan, Iris (ODAG)                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>, Hamilton, Gene (OAG)                                                    discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015202A CD-US-00015203A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Wetmore, David H. (ODAG)     Rosenstein, Rod (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene   Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <rrosenstein@jmd.usdoj.gov>, Engel, Steven A. Hamilton, OAG; Dave Wetmore, ODAG; others        summary of conclusions from the Immigration
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>, O'Callaghan,                                                    Principals Committee for consideration and
                                                                                                                                                                                        Edward C. (ODAG)                                                                               review, including items related to family
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         reunification and prosecution of single-parent
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       families, as well as discussion of matters
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                        regarding pending and anticipated litigation;
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                           discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015204A CD-US-00015205A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Hamilton, Gene (OAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>, Wetmore, David Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        H. (ODAG) <dhwetmore@jmd.usdoj.gov>                                                      Principals Committee for consideration and
                                                                                                                                                                                                                                                                                 review, including items related to family
                                                                                                                                                                                                                                                                                 reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                 families, as well as discussion of matters
                                                                                                                                                                                                                                                                                 regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                 discussion of same among senior DOJ and DHS
                                                                                                                                                                                                                                                                                 officials

CD-US-00015206A CD-US-00015207A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)         Wetmore, David H. (ODAG)                   Policy Coordinator, WH; Steve Engel, OLC; Gene      Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Rosenstein, Rod Hamilton, OAG; Dave Wetmore, ODAG; others           summary of conclusions from the Immigration
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>, Engel,                                                     Principals Committee for consideration and
                                                                                                                                                                                        Steven A. (OLC) <saengel@jmd.usdoj.gov>,                                                       review, including items related to family
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)                                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         families, as well as discussion of matters
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       regarding pending and anticipated litigation;
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                        discussion of same among senior DOJ and DHS
                                                                                                                                                                                        McHenry, James (EOIR)                                                                          officials
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>




                                                                                                                                                           Page 3 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 5 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                                 Attorney/Staff Name                          Subject and/or Description
CD-US-00015208A CD-US-00015210A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Wetmore, David H. (ODAG)     Hamilton, Gene (OAG)                       Policy Coordinator, WH; Steve Engel, OLC; Gene      Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>, Rosenstein, Rod Hamilton, OAG; Dave Wetmore, ODAG; others           summary of conclusions from the Immigration
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>, Engel,                                                     Principals Committee for consideration and
                                                                                                                                                                                        Steven A. (OLC) <saengel@jmd.usdoj.gov>,                                                       review, including items related to family
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)                                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         families, as well as discussion of matters
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       regarding pending and anticipated litigation;
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                        discussion of same among senior DOJ and DHS
                                                                                                                                                                                        McHenry, James (EOIR)                                                                          officials
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015211A CD-US-00015213A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Lan, Iris (ODAG)             Wetmore, David H. (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene       Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>,                                                               Principals Committee for consideration and
                                                                                                                                                                                        Rosenstein, Rod (ODAG)                                                                         review, including items related to family
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>, Engel, Steven A.                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>, O'Callaghan,                                                    families, as well as discussion of matters
                                                                                                                                                                                        Edward C. (ODAG)                                                                               regarding pending and anticipated litigation;
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         discussion of same among senior DOJ and DHS
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       officials
                                                                                                                                                                                        McHenry, James (EOIR)
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>
CD-US-00015214A CD-US-00015216A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Lan, Iris (ODAG)             Wetmore, David H. (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene       Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>,                                                               Principals Committee for consideration and
                                                                                                                                                                                        Rosenstein, Rod (ODAG)                                                                         review, including items related to family
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>, Engel, Steven A.                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>, O'Callaghan,                                                    families, as well as discussion of matters
                                                                                                                                                                                        Edward C. (ODAG)                                                                               regarding pending and anticipated litigation;
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                         discussion of same among senior DOJ and DHS
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                       officials
                                                                                                                                                                                        McHenry, James (EOIR)
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>
CD-US-00015276A CD-US-00015278A     MSG             Redacted         Attorney Client Privilege; Work Product                   Parent          6/2/2018    Hamilton, Gene (OAG)         Rosenstein, Rod (ODAG)                          Rod Rosenstein, DAG; Claire Grady, DHS; Dave Internal discussion regarding continued
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>, Wetmore, David     Wetmore, ODAG; Gene Hamilton, OAG            coordination to implement and fund the Zero
                                                                                                                                                                                        H. (ODAG) <dhwetmore@jmd.usdoj.gov>;                                                         Tolerance policy, and legal analysis of barriers
                                                                                                                                                                                        Bolitho, Zachary (ODAG)                                                                      to prosecution and Flores related litigation
                                                                                                                                                                                        <zbolitho@jmd.usdoj.gov>; O'Callaghan,
                                                                                                                                                                                        Edward C. (ODAG)
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                        (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00015279A CD-US-00015280A     MSG             Redacted         Attorney Client Privilege; Work Product                   Parent          6/2/2018    Wetmore, David H. (ODAG)     Rosenstein, Rod (ODAG)                          Rod Rosenstein, DAG; Claire Grady, DHS; Dave Internal discussion regarding continued
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>, Hamilton, Gene     Wetmore, ODAG; Gene Hamilton, OAG            coordination to implement and fund the Zero
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>; Bolitho,                                                    Tolerance policy, and legal analysis of barriers
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                     to prosecution and Flores related litigation
                                                                                                                                                                                        Terwilliger, Zachary (ODAG)
                                                                                                                                                                                        <zterwilliger@jmd.usdoj.gov>; Flores, Sarah
                                                                                                                                                                                        Isgur (OPA) <siflores@jmd.usdoj.gov>

CD-US-00015281A CD-US-00015284A     MSG             Redacted         Attorney Client Privilege; Work Product                   Parent          6/2/2018    Wetmore, David H. (ODAG)     Hamilton, Gene (OAG)                         Rod Rosenstein, DAG; Claire Grady, DHS; Dave      Internal discussion regarding continued
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, Rosenstein, Rod Wetmore, ODAG; Gene Hamilton, OAG                   coordination to implement and fund the Zero
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>; Bolitho,                                                   Tolerance policy, and legal analysis of barriers
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       to prosecution and Flores related litigation .
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                        (ODAG) <irlan@jmd.usdoj.gov>




                                                                                                                                                           Page 4 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 6 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                               Attorney/Staff Name                           Subject and/or Description
CD-US-00015304A CD-US-00015304A     MSG             Redacted         Presidential Communication                                Parent          6/19/2018   Engel, Steven A. (OLC)       O'Callaghan, Edward C. (ODAG)                                                                  Email from White House with invitation to join
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Hamilton,                                                        weekly White House immigration call, with
                                                                                                                                                                                        Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                          additional agenda item in text of email
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                       unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; Lan, Iris (ODAG)                                                    separation
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>
CD-US-00015318A CD-US-00015319A     docx            Redacted         Attorney Client Privilege; Deliberative Process;        Attachment        6/20/2018                                Whitaker, Matthew (OAG), Hamilton,          Jennifer Dickey, WHCO; Gene Hamilton, OAG;         Draft Executive Order send by White House
                                                                     Work Product                                                                                                       Gene (OAG), O, Callaghan, Edward C.         others                                             Counsel's Office to senior interagency officials
                                                                                                                                                                                        (ODAG), Wetmore, David H. (ODAG), Lan,                                                         for review and comment
                                                                                                                                                                                        Iris (ODAG), Bolitho, Zachary (ODAG),
                                                                                                                                                                                        Panuccio, Jesse (OASG), Flores, Sarah Isgur
                                                                                                                                                                                        (OPA), Flentje, August (CIV), Percival,
                                                                                                                                                                                        James (OASG);Gannon, Curtis E. (OLC),
                                                                                                                                                                                        Harris, Sarah (OLC), Whitaker, Henry C.
                                                                                                                                                                                        (OLC), Hart, Rosemary (OLC)
CD-US-00015332A CD-US-00015332A     MSG             Redacted         Deliberative Process; Presidential                        Parent          6/22/2018   Rosenstein, Rod (ODAG)       Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                        Email forwarding draft summary conclusions
                                                                     Communication                                                                                                      Wetmore, David H. (ODAG)                                                                       from Immigration PC for review by meeting
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; Hamilton, Gene                                                      attendees, with comment by DAG
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>,
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>
CD-US-00015334A CD-US-00015334A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/22/2018   Davis, May M. EOP/WHO        Lan, Iris (ODAG), Wetmore, David H.                                                            Draft summary conclusions from Border
                                                                     Communication                                                                                                      (ODAG), Hamilton, Gene (OAG);O'                                                                Security PC for review by meeting attendees
                                                                                                                                                                                        Callaghan, Edward C. (ODAG), Bolitho,                                                          forwarded by White House for review and
                                                                                                                                                                                                                                                                                       discussion
                                                                                                                                                                                        Zachary (ODAG)
CD-US-00015340A CD-US-00015341A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018   Georges, Eliza               Hamilton, Gene (OAG), O, Callaghan,                                                            Draft agenda for White House immigration
                                                                     Communication                                                                                                      Edward C. (ODAG), Bolitho, Zachary                                                             principals meeting, including requests for
                                                                                                                                                                                        (ODAG), Lan, Iris (ODAG), Wetmore, David                                                       decision recommendations on what should
                                                                                                                                                                                                                                                                                       happen to detained families and reunification
                                                                                                                                                                                        H. (ODAG), Gannon, Curtis E. (OLC),
                                                                                                                                                                                                                                                                                       plan
                                                                                                                                                                                        McHenry, James (EOIR)
CD-US-00015343A CD-US-00015344A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018                                Hamilton, Gene (OAG), O, Callaghan,                                                            Draft agenda for White House immigration
                                                                     Communication                                                                                                      Edward C. (ODAG), Bolitho, Zachary                                                             principals meeting, including requests for
                                                                                                                                                                                        (ODAG), Lan, Iris (ODAG), Wetmore, David                                                       decision recommendations on what should
                                                                                                                                                                                                                                                                                       happen to detained families and reunification
                                                                                                                                                                                        H. (ODAG), Gannon, Curtis E. (OLC),
                                                                                                                                                                                                                                                                                       plan
                                                                                                                                                                                        McHenry, James (EOIR)
CD-US-00015345A CD-US-00015347A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Lan, Iris (ODAG)             Wetmore, David H. (ODAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene   Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene Hamilton, OAG; Dave Wetmore, ODAG; others            summary of conclusions from the Immigration
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>;                                                               Principals Committee for consideration and
                                                                                                                                                                                        Rosenstein, Rod (ODAG)                                                                         review, including items related to family
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>; Engel, Steven A.                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>; O'Callaghan,                                                    families, as well as discussion of matters
                                                                                                                                                                                        Edward C. (ODAG)                                                                               regarding pending and anticipated litigation;
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         discussion of same among senior DOJ and DHS
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       officials
                                                                                                                                                                                        McHenry, James (EOIR)
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>




                                                                                                                                                           Page 5 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 7 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                                 Attorney/Staff Name                         Subject and/or Description
CD-US-00015348A CD-US-00015350A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Lan, Iris (ODAG)             Wetmore, David H. (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Hamilton, Gene       Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>;                                                               Principals Committee for consideration and
                                                                                                                                                                                        Rosenstein, Rod (ODAG)                                                                         review, including items related to family
                                                                                                                                                                                        <rrosenstein@jmd.usdoj.gov>; Engel, Steven A.                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>; O'Callaghan,                                                    families, as well as discussion of matters
                                                                                                                                                                                        Edward C. (ODAG)                                                                               regarding pending and anticipated litigation;
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         discussion of same among senior DOJ and DHS
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       officials
                                                                                                                                                                                        McHenry, James (EOIR)
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>
CD-US-00015351A CD-US-00015353A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Wetmore, David H. (ODAG)     Hamilton, Gene (OAG)                            Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>, Rosenstein, Rod      Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>; Engel,                                                     Principals Committee for consideration and
                                                                                                                                                                                        Steven A. (OLC) <saengel@jmd.usdoj.gov>;                                                       review, including items related to family
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)                                                                  reunification and prosecution of single-parent
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         families, as well as discussion of matters
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       regarding pending and anticipated litigation;
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                        discussion of same among senior DOJ and DHS
                                                                                                                                                                                        McHenry, James (EOIR)                                                                          officials
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015354A CD-US-00015355A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Wetmore, David H. (ODAG)     Rosenstein, Rod (ODAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene   Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <rrosenstein@jmd.usdoj.gov>, Engel, Steven A. Hamilton, OAG; Dave Wetmore, ODAG; others        summary of conclusions from the Immigration
                                                                                                                                                                                        (OLC) <saengel@jmd.usdoj.gov>; O'Callaghan,                                                    Principals Committee for consideration and
                                                                                                                                                                                        Edward C. (ODAG)                                                                               review, including items related to family
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         reunification and prosecution of single-parent
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       families, as well as discussion of matters
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                        regarding pending and anticipated litigation;
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                           discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015356A CD-US-00015357A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Rosenstein, Rod (ODAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene     Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <rrosenstein@jmd.usdoj.gov>; O'Callaghan,   Hamilton, OAG; Dave Wetmore, ODAG; others          summary of conclusions from the Immigration
                                                                                                                                                                                        Edward C. (ODAG)                                                                               Principals Committee for consideration and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         review, including items related to family
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       reunification and prosecution of single-parent
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                       families, as well as discussion of matters
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; Lan, Iris (ODAG)                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>; Hamilton, Gene (OAG)                                                    discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015358A CD-US-00015359A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Rosenstein, Rod (ODAG)       Engel, Steven A. (OLC)                      Policy Coordinator, WH; Steve Engel, OLC; Gene     Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <saengel@jmd.usdoj.gov>, O'Callaghan,       Hamilton, OAG; Dave Wetmore, ODAG; others          summary of conclusions from the Immigration
                                                                                                                                                                                        Edward C. (ODAG)                                                                               Principals Committee for consideration and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                         review, including items related to family
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                       reunification and prosecution of single-parent
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                       families, as well as discussion of matters
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; Lan, Iris (ODAG)                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>; Hamilton, Gene (OAG)                                                    discussion of same among senior DOJ and DHS
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; McHenry, James                                                      officials
                                                                                                                                                                                        (EOIR) <James.McHenry@EOIR.USDOJ.GOV>




                                                                                                                                                           Page 6 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 8 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                                      Recipient                               Attorney/Staff Name                          Subject and/or Description
CD-US-00015360A CD-US-00015360A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)                        Rosenstein, Rod (ODAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene   Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                                            <rrosenstein@jmd.usdoj.gov>; O'Callaghan,   Hamilton, OAG; Dave Wetmore, ODAG; others        summary of conclusions from the Immigration
                                                                                                                                                                                                         Edward C. (ODAG)                                                                             Principals Committee for consideration and
                                                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                       review, including items related to family
                                                                                                                                                                                                         Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                     reunification and prosecution of single-parent
                                                                                                                                                                                                         Wetmore, David H. (ODAG)                                                                     families, as well as discussion of matters
                                                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>; Lan, Iris (ODAG)                                                  regarding pending and anticipated litigation;
                                                                                                                                                                                                         <irlan@jmd.usdoj.gov>; Hamilton, Gene (OAG)                                                  discussion of same among senior DOJ and DHS
                                                                                                                                                                                                         <ghamilton@jmd.usdoj.gov>; McHenry, James                                                    officials
                                                                                                                                                                                                         (EOIR) <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015361A CD-US-00015361A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)                        Hamilton, Gene (OAG)                          Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                                            <ghamilton@jmd.usdoj.gov>; Edward             Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                         O'Callaghan <eocallaghan@jmd.usdoj.gov>;                                                     Principals Committee for consideration and
                                                                                                                                                                                                         Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                      review, including items related to family
                                                                                                                                                                                                         Wetmore, David H. (ODAG)                                                                     reunification and prosecution of single-parent
                                                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>; Gannon, Curtis                                                    families, as well as discussion of matters
                                                                                                                                                                                                         E. (OLC) <cegannon@jmd.usdoj.gov>; Bolitho,                                                  regarding pending and anticipated litigation;
                                                                                                                                                                                                         Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;
                                                                                                                                                                                                         McHenry, James (EOIR)
                                                                                                                                                                                                         <James.McHenry@EOIR.USDOJ.GOV>
CD-US-00015362A CD-US-00015363A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)                          Wetmore, David H. (ODAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                                            <dhwetmore@jmd.usdoj.gov>, Rosenstein, Rod    Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                         (ODAG) <rrosenstein@jmd.usdoj.gov>; Engel,                                                   Principals Committee for consideration and
                                                                                                                                                                                                         Steven A. (OLC) <saengel@jmd.usdoj.gov>;                                                     review, including items related to family
                                                                                                                                                                                                         O'Callaghan, Edward C. (ODAG)                                                                reunification and prosecution of single-parent
                                                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                       families, as well as discussion of matters
                                                                                                                                                                                                         Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                     regarding pending and anticipated litigation;
                                                                                                                                                                                                         Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                      discussion among senior DOJ officials regarding
                                                                                                                                                                                                         McHenry, James (EOIR)                                                                        same matters and anticipated litigation
                                                                                                                                                                                                         <James.McHenry@EOIR.USDOJ.GOV>

CD-US-00015364A CD-US-00015365A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)                        Hamilton, Gene (OAG)                      Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                                            <ghamilton@jmd.usdoj.gov>; Wetmore, David Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                         H. (ODAG) <dhwetmore@jmd.usdoj.gov>                                                      Principals Committee for consideration and
                                                                                                                                                                                                                                                                                                  review, including items related to family
                                                                                                                                                                                                                                                                                                  reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                                  families, as well as discussion of matters
                                                                                                                                                                                                                                                                                                  regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                                  discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                                  same matters and anticipated litigation


CD-US-00015386A CD-US-00015390A     pdf             Redacted         Deliberative Process; Law Enforcement                   Attachment        4/23/2018   McAleenan, Kevin; Cissna, L Francis; Homan,                                                                                                Decision memorandum regarding Increasing
                                                                     Prviilege                                                                             Thomas D.                                                                                                                                  Prosecutions of Immigration Violations
CD-US-00015580A CD-US-00015582A     EML             Redacted         Attorney Client Privilege; Work Product                   Parent          5/31/2018   Short, Tracy <tracy.short@hq.dhs.gov>         Hamilton, Gene (OAG)                          Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                         <Gene.Hamilton@usdoj.gov>, Hoffman,           DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                                         Jonathan <jonathan.hoffman@hq.dhs.gov>,       Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of family
                                                                                                                                                                                                         Loiacono, Adam V                              Jonathan Hoffman, DHS; others                  unit detention under law
                                                                                                                                                                                                         <Adam.V.Loiacono@ice.dhs.gov>, Baroukh,
                                                                                                                                                                                                         Nader <Nader.Baroukh@HQ.DHS.GOV>,
                                                                                                                                                                                                         Johnson, Liz <Liz.Johnson@ice.dhs.gov>,
                                                                                                                                                                                                         Waldman, Katie <katie.waldman@hq.dhs.gov>




                                                                                                                                                           Page 7 of 16
                                                                                                                Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 9 of 17


                                                                                                                                 CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim       Parent or Attachment   DOCDATE                       Author                       Recipient              Attorney/Staff Name           Subject and/or Description
CD-US-00015611A CD-US-00015612A     docx            Redacted         Deliberative Process; Presidential        Attachment        6/6/2018    Davis, May M. EOP/WHO        Kelly, John F. EOP/WHO"                                        Email from White House to senior interagency
                                                                     Communication                                                                                        <JFKCOS@who.eop.gov>,                                          officials with draft agenda and draft summary
                                                                                                                                                                          "S1KMN@hq.dhs.gov"                                             of conclusions for immigration call to discuss
                                                                                                                                                                                                                                         Zero Tolerance policy implementation
                                                                                                                                                                          <S1KMN@hq.dhs.gov>, "Liddell,
                                                                                                                                                                          Christopher P. EOP/WHO"
                                                                                                                                                                          <Christopher.P.Liddell@who.eop.gov>,
                                                                                                                                                                          "Miller, Stephen EOP/WHO"
                                                                                                                                                                          <Stephen.Miller@who.eop.gov>,
                                                                                                                                                                          "Bremberg, Andrew P. EOP/WHO"
                                                                                                                                                                          <Andrew.P.Bremberg@who.eop.gov>,
                                                                                                                                                                          "Fears, Douglas M. EOP/NSC"
                                                                                                                                                                          <Douglas.M.Fears@nsc.eop.gov>, "Short,
                                                                                                                                                                          Marc T. EOP/WHO"
                                                                                                                                                                          <Marc.T.Short@who.eop.gov>, "McGahn,
                                                                                                                                                                          Donald F. EOP/WHO"
                                                                                                                                                                          <Donald.F.McGahn@who.eop.gov>,
                                                                                                                                                                          "Mulvaney, Mick M. EOP/OMB"
                                                                                                                                                                          <John.M.Mulvaney@omb.eop.gov>,
                                                                                                                                                                          "Risch, Carl C" <RischCC@state.gov>,
                                                                                                                                                                          "eric.hargan@hhs.gov"
                                                                                                                                                                          <eric.hargan@hhs.gov>, "Whitaker,
                                                                                                                                                                          Matthew (OAG)"
                                                                                                                                                                          <Matthew.Whitaker@usdoj.gov>
CD-US-00015613A CD-US-00015614A     EML             Redacted         Deliberative Process; Presidential          Parent          6/7/2018    Whitaker, Matthew (OAG)      Hamilton, Gene (OAG)                                           Email from White House to senior interagency
                                                                     Communication                                                                                        <ghamilton@jmd.usdoj.gov>                                      officials with draft agenda and draft summary
                                                                                                                                                                                                                                         of conclusions for immigration call to discuss
                                                                                                                                                                                                                                         Zero Tolerance policy implementation




                                                                                                                                             Page 8 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 10 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                      Recipient                          Attorney/Staff Name                     Subject and/or Description
CD-US-00015616A CD-US-00015618A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/7/2018    Davis, May M. EOP/WHO        S1KMN <S1KMN@hq.dhs.gov>, Policy                                                     Email from White House to senior interagency
                                                                     Communication                                                                                                      Coordinator                                                                          officials with draft agenda and draft summary
                                                                                                                                                                                        <PolicyCoordinator@who.eop.gov>,                                                     of conclusions for immigration call to discuss
                                                                                                                                                                                                                                                                             Zero Tolerance policy implementation
                                                                                                                                                                                        "Kelly, John F. EOP/WHO"
                                                                                                                                                                                        <JFKCOS@who.eop.gov>, "Liddell,
                                                                                                                                                                                        Christopher P. EOP/WHO"
                                                                                                                                                                                        <Christopher.P.Liddell@who.eop.gov>,
                                                                                                                                                                                        "Miller, Stephen EOP/WHO"
                                                                                                                                                                                        <Stephen.Miller@who.eop.gov>,
                                                                                                                                                                                        "Bremberg, Andrew P. EOP/WHO"
                                                                                                                                                                                        <Andrew.P.Bremberg@who.eop.gov>,
                                                                                                                                                                                        "Fears, Douglas M. EOP/NSC"
                                                                                                                                                                                        <Douglas.M.Fears@nsc.eop.gov>, "Short,
                                                                                                                                                                                        Marc T. EOP/WHO"
                                                                                                                                                                                        <Marc.T.Short@who.eop.gov>, "McGahn,
                                                                                                                                                                                        Donald F. EOP/WHO"
                                                                                                                                                                                        <Donald.F.McGahn@who.eop.gov>,
                                                                                                                                                                                        "Mulvaney, Mick M. EOP/OMB"
                                                                                                                                                                                        <John.M.Mulvaney@omb.eop.gov>,
                                                                                                                                                                                        "Risch, Carl C" <RischCC@state.gov>,
                                                                                                                                                                                        "eric.hargan@hhs.gov"
                                                                                                                                                                                        <eric.hargan@hhs.gov>, "Whitaker,
                                                                                                                                                                                        Matthew (OAG)"
                                                                                                                                                                                        <Matthew.Whitaker@usdoj.gov>,
                                                                                                                                                                                        "MCALEENAN, KEVIN K"
                                                                                                                                                                                        <KEVIN.K.MCALEENAN@cbp.dhs.gov>,
                                                                                                                                                                                        "Mitnick, John"
                                                                                                                                                                                        <john.mitnick@hq.dhs.gov>, "Wolf, Chad"
CD-US-00015705A CD-US-00015705A     EML             Redacted         Presidential Communication                                Parent          6/19/2018   Whitaker, Matthew (OAG)        h d Gene
                                                                                                                                                                                        Hamilton,  lf h(OAG)
                                                                                                                                                                                                         dh         "        h                                               Email from White House with invitation to join
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>                                                            weekly White House immigration call, with
                                                                                                                                                                                                                                                                             additional agenda item in text of email
                                                                                                                                                                                                                                                                             unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                             separation
CD-US-00015725A CD-US-00015727A     docx            Redacted         Attorney Client Privilege; Deliberative Process;        Attachment        6/20/2018                                Whitaker, Matthew (OAG); Hamilton,        Staff Secretary, WH; Gene Hamilton, OAG;   Draft of Executive Order, forwarded to White
                                                                     Work Product                                                                                                       Gene (OAG)                                others                                     House with comments from DOJ, including legal
                                                                                                                                                                                                                                                                             analysis and revised language

CD-US-00015737A CD-US-00015737A     EML             Redacted         Presidential Communication                                Parent          6/20/2018   Engel, Steven A. (OLC)       Hamilton, Gene (OAG)                                                                 Email from White House with invitation to join
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, Edward                                                    weekly White House immigration call, with
                                                                                                                                                                                        O'Callaghan <eocallaghan@jmd.usdoj.gov>                                              additional agenda item in text of email
                                                                                                                                                                                                                                                                             unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                             separation
CD-US-00015739A CD-US-00015740A     docx            Redacted         Deliberative Process                                    Attachment        6/20/2018   Davis, May M. EOP/WHO        Engel, Steven A. (OLC); Hamilton, Gene                                               White House summary of conclusions for
                                                                                                                                                                                        (OAG), Edward O'Callaghan                                                            weekly call regarding implementation of Zero
                                                                                                                                                                                                                                                                             Tolerance Policy
CD-US-00015758A CD-US-00015758A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/22/2018   Davis, May M. EOP/WHO        Engel, Steven A. (OLC); Hamilton, Gene                                               Draft summary conclusions from Border
                                                                     Communication                                                                                                      (OAG), Edward O'Callaghan                                                            Security PC for review by meeting attendees
                                                                                                                                                                                                                                                                             forwarded by White House for review and
                                                                                                                                                                                                                                                                             discussion




                                                                                                                                                           Page 9 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 11 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                       Recipient                                Attorney/Staff Name                          Subject and/or Description
CD-US-00015767A CD-US-00015767A     EML             Redacted         Presidential Communication                                Parent          6/23/2018   Engel, Steven A. (OLC)          Whitaker, Matthew (OAG)                                                                      Email forwarding draft summary conclusions
                                                                                                                                                                                           <mwhitaker@jmd.usdoj.gov>, Rosenstein, Rod                                                   from Immigration PC for review by meeting
                                                                                                                                                                                           (ODAG) <rrosenstein@jmd.usdoj.gov>,                                                          attendees
                                                                                                                                                                                           Hamilton, Gene (OAG)
                                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>, Edward
                                                                                                                                                                                           O'Callaghan <eocallaghan@jmd.usdoj.gov>,
                                                                                                                                                                                           Bolitho, Zachary (ODAG)
                                                                                                                                                                                           <zbolitho@jmd.usdoj.gov>, Lan, Iris (ODAG)
                                                                                                                                                                                           <irlan@jmd.usdoj.gov>
CD-US-00015769A CD-US-00015770A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/23/2018   Davis, May M. EOP/WHO           Engel, Steven A. (OLC); Whitaker,                                                            Draft summary conclusions from Border
                                                                     Communication                                                                                                         Matthew (OAG), Rosenstein, Rod (ODAG),                                                       Security PC for review by meeting attendees
                                                                                                                                                                                           Hamilton, Gene (OAG), Edward O,                                                              forwarded by White House for review and
                                                                                                                                                                                                                                                                                        discussion; contains edits from White House
                                                                                                                                                                                           Callaghan, Bolitho, Zachary (ODAG), Lan,
                                                                                                                                                                                           Iris (ODAG)
CD-US-00015790A CD-US-00015791A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018                                   Bolitho, Zachary (ODAG); Hamilton, Gene                                                      Draft agenda for White House weekly
                                                                     Communication                                                                                                         (OAG), Cutrona, Danielle (OAG)                                                               immigration call, including topics related to
                                                                                                                                                                                                                                                                                        family reunification process
CD-US-00015792A CD-US-00015792A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   McHenry, James (EOIR)           Hamilton, Gene (OAG)                          Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                              <ghamilton@jmd.usdoj.gov>                     Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                        Principals Committee for consideration and
                                                                                                                                                                                                                                                                                        review, including items related to family
                                                                                                                                                                                                                                                                                        reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                        families, as well as discussion of matters
                                                                                                                                                                                                                                                                                        regarding pending and anticipated litigation;

CD-US-00015798A CD-US-00015800A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)            Engel, Steven A. (OLC)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                              <saengel@jmd.usdoj.gov>                       Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                        Principals Committee for consideration and
                                                                                                                                                                                                                                                                                        review, including items related to family
                                                                                                                                                                                                                                                                                        reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                        families, as well as discussion of matters
                                                                                                                                                                                                                                                                                        regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                        discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                        same matters and anticipated litigation


CD-US-00015801A CD-US-00015802A     EML             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)          Hamilton, Gene (OAG)                          Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                              <ghamilton@jmd.usdoj.gov>                     Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                        Principals Committee for consideration and
                                                                                                                                                                                                                                                                                        review, including items related to family
                                                                                                                                                                                                                                                                                        reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                        families, as well as discussion of matters
                                                                                                                                                                                                                                                                                        regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                        discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                        same matters and anticipated litigation


CD-US-00016036A CD-US-00016038A     MSG             Redacted         Attorney Client Privilege; Work Product                   Parent          5/30/2018   Hoffman, Jonathan               Loiacono, Adam V                              Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                           <jonathan.hoffman@hq.dhs.gov>   <Adam.V.Loiacono@ice.dhs.gov>; Short, Tracy   DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                           <tracy.short@hq.dhs.gov>; Baroukh, Nader      Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of family
                                                                                                                                                                                           <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,         Jonathan Hoffman, DHS; others                  unit detention under law
                                                                                                                                                                                           Gene (OAG) <ghamilton@jmd.usdoj.gov>,
                                                                                                                                                                                           Johnson, Liz <Liz.Johnson@ice.dhs.gov>;
                                                                                                                                                                                           Waldman, Katie <katie.waldman@hq.dhs.gov>;
                                                                                                                                                                                           Loiacono, Adam V
                                                                                                                                                                                           <Adam.V.Loiacono@ice.dhs.gov>




                                                                                                                                                           Page 10 of 16
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 12 of 17


                                                                                                                                      CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment   DOCDATE                       Author                                 Recipient                              Attorney/Staff Name                       Subject and/or Description
CD-US-00016039A CD-US-00016041A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/31/2018   Hamilton, Gene (OAG)                    Hoffman, Jonathan                             Johnathan Hoffman, HQ DHS, Nader Baroukh   DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                          <jonathan.hoffman@hq.dhs.gov>, Loiacono,      DHS OGC, Tracy Short, HQ DHS, Adam         Policy legal implementation and resource
                                                                                                                                                                                          Adam V <Adam.V.Loiacono@ice.dhs.gov>;         Loiacono, ICE OPLA; Gene Hamilton, OAG;    allocation; discussion of legal analysis of family
                                                                                                                                                                                          Short, Tracy <tracy.short@hq.dhs.gov>;        Jonathan Hoffman, DHS; others              unit detention under law
                                                                                                                                                                                          Baroukh, Nader
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <katie.waldman@hq.dhs.gov>

CD-US-00016042A CD-US-00016043A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Loiacono, Adam V                        Short, Tracy <Tracy.Short@hq.dhs.gov>;        Johnathan Hoffman, HQ DHS, Nader Baroukh   DOJ DHS communication of Zero Tolerance
                                                                                                                                                  <Adam.V.Loiacono@ice.dhs.gov>           Baroukh, Nader                                DHS OGC, Tracy Short, HQ DHS, Adam         Policy legal implementation and resource
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,         Loiacono, ICE OPLA; Gene Hamilton, OAG;    allocation; discussion of legal analysis of family
                                                                                                                                                                                          Gene (OAG) <ghamilton@jmd.usdoj.gov>;         Jonathan Hoffman, DHS; others              unit detention under law
                                                                                                                                                                                          Hoffman, Jonathan
                                                                                                                                                                                          <Jonathan.Hoffman@hq.dhs.gov>, Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <Katie.Waldman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                          Adam V <Adam.V.Loiacono@ice.dhs.gov>

CD-US-00016044A CD-US-00016045A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Short, Tracy <tracy.short@hq.dhs.gov>   Hamilton, Gene (OAG)                          Johnathan Hoffman, HQ DHS, Nader Baroukh   DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>, Baroukh, Nader     DHS OGC, Tracy Short, HQ DHS, Adam         Policy legal implementation and resource
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,          Loiacono, ICE OPLA; Gene Hamilton, OAG;    allocation; discussion of legal analysis of family
                                                                                                                                                                                          Jonathan <jonathan.hoffman@hq.dhs.gov>;       Jonathan Hoffman, DHS; others              unit detention under law
                                                                                                                                                                                          Loiacono, Adam V
                                                                                                                                                                                          <Adam.V.Loiacono@ice.dhs.gov>; Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <katie.waldman@hq.dhs.gov>

CD-US-00016046A CD-US-00016047A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                            Adam Loiacono, ICE OPLA; Gene Hamilton,        DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,     OAG; Jonathan Hoffman, DHS; others             legal implementation and resource allocation;
                                                                                                                                                                                          Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                    discussion of legal analysis of family unit
                                                                                                                                                                                          Hoffman, Jonathan                                                                        detention under law
                                                                                                                                                                                          <jonathan.hoffman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                          Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                          Johnson, Liz <Liz.Johnson@ice.dhs.gov>;
                                                                                                                                                                                          Waldman, Katie <katie.waldman@hq.dhs.gov>

CD-US-00016048A CD-US-00016049A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Hamilton, Gene (OAG)                    Short, Tracy <tracy.short@hq.dhs.gov>,        Adam Loiacono, ICE OPLA; Gene Hamilton,    DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          Baroukh, Nader                                OAG; Jonathan Hoffman, DHS; others         legal implementation and resource allocation;
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,                                                     discussion of legal analysis of family unit
                                                                                                                                                                                          Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                  detention under law
                                                                                                                                                                                          Loiacono, Adam V
                                                                                                                                                                                          <Adam.V.Loiacono@ice.dhs.gov>; Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <katie.waldman@hq.dhs.gov>
CD-US-00016050A CD-US-00016051A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Hamilton, Gene (OAG)                    Short, Tracy <tracy.short@hq.dhs.gov>,        Adam Loiacono, ICE OPLA; Gene Hamilton,    DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          Baroukh, Nader                                OAG; Jonathan Hoffman, DHS; others         legal implementation and resource allocation;
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,                                                     discussion of legal analysis of family unit
                                                                                                                                                                                          Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                  detention under law
                                                                                                                                                                                          Loiacono, Adam V
                                                                                                                                                                                          <Adam.V.Loiacono@ice.dhs.gov>; Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <katie.waldman@hq.dhs.gov>




                                                                                                                                                  Page 11 of 16
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 13 of 17


                                                                                                                                      CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment   DOCDATE                       Author                                  Recipient                                Attorney/Staff Name                     Subject and/or Description
CD-US-00016052A CD-US-00016053A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                            Adam Loiacono, ICE OPLA; Gene Hamilton,          DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,     OAG; Jonathan Hoffman, DHS; others               legal implementation and resource allocation;
                                                                                                                                                                                          Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                      discussion of legal analysis of family unit
                                                                                                                                                                                          Hoffman, Jonathan                                                                          detention under law
                                                                                                                                                                                          <jonathan.hoffman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                          Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                          Johnson, Liz <Liz.Johnson@ice.dhs.gov>;
                                                                                                                                                                                          Waldman, Katie <katie.waldman@hq.dhs.gov>

CD-US-00016054A CD-US-00016055A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Baroukh, Nader                          Hamilton, Gene (OAG)                             Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                  <Nader.Baroukh@HQ.DHS.GOV>              <ghamilton@jmd.usdoj.gov>; Hoffman,              OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                          Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                    discussion of legal analysis of family unit
                                                                                                                                                                                          Loiacono, Adam V                                                                           detention under law
                                                                                                                                                                                          <Adam.V.Loiacono@ice.dhs.gov>, Johnson, Liz
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Short, Tracy
                                                                                                                                                                                          <tracy.short@hq.dhs.gov>; Waldman, Katie
                                                                                                                                                                                          <katie.waldman@hq.dhs.gov>
CD-US-00016056A CD-US-00016057A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Hamilton, Gene (OAG)                    Hoffman, Jonathan                                Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          <jonathan.hoffman@hq.dhs.gov>, Baroukh,          OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                          Nader <Nader.Baroukh@HQ.DHS.GOV>;                                                          discussion of legal analysis of family unit
                                                                                                                                                                                          Johnson, Liz <Liz.Johnson@ice.dhs.gov>; Short,                                             detention under law
                                                                                                                                                                                          Tracy <tracy.short@hq.dhs.gov>; Waldman,
                                                                                                                                                                                          Katie <katie.waldman@hq.dhs.gov>

CD-US-00016058A CD-US-00016059A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Hamilton, Gene (OAG)                    Hoffman, Jonathan                              Adam Loiacono, ICE OPLA; Gene Hamilton,     DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                          <jonathan.hoffman@hq.dhs.gov>, Baroukh,        OAG; Jonathan Hoffman, DHS; others          legal implementation and resource allocation;
                                                                                                                                                                                          Nader <Nader.Baroukh@HQ.DHS.GOV>;                                                          discussion of legal analysis of family unit
                                                                                                                                                                                          Johnson, Liz <Liz.Johnson@ice.dhs.gov>; Short,                                             detention under law
                                                                                                                                                                                          Tracy <tracy.short@hq.dhs.gov>; Waldman,
                                                                                                                                                                                          Katie <katie.waldman@hq.dhs.gov>

CD-US-00016060A CD-US-00016060A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent          5/30/2018   Hoffman, Jonathan                       Baroukh, Nader                                   Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                  <jonathan.hoffman@hq.dhs.gov>           <Nader.Baroukh@HQ.DHS.GOV>; Johnson, Liz         OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                          <Liz.Johnson@ice.dhs.gov>; Hamilton, Gene                                                  discussion of legal analysis of family unit
                                                                                                                                                                                          (OAG) <ghamilton@jmd.usdoj.gov>; Short,                                                    detention under law
                                                                                                                                                                                          Tracy <tracy.short@hq.dhs.gov>, Waldman,
                                                                                                                                                                                          Katie <katie.waldman@hq.dhs.gov>




                                                                                                                                                  Page 12 of 16
                                                                                                                Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 14 of 17


                                                                                                                                 CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim       Parent or Attachment   DOCDATE                       Author                       Recipient              Attorney/Staff Name           Subject and/or Description
CD-US-00016103A CD-US-00016104A     docx            Redacted         Deliberative Process; Presidential        Attachment        6/6/2018    Davis, May M. EOP/WHO         "Kelly, John F. EOP/WHO"                                      Email from White House to senior interagency
                                                                     Communication                                                                                        <JFKCOS@who.eop.gov>,                                          officials with draft agenda and draft summary
                                                                                                                                                                          "S1KMN@hq.dhs.gov"                                             of conclusions for immigration call to discuss
                                                                                                                                                                                                                                         Zero Tolerance policy implementation
                                                                                                                                                                          <S1KMN@hq.dhs.gov>, "Liddell,
                                                                                                                                                                          Christopher P. EOP/WHO"
                                                                                                                                                                          <Christopher.P.Liddell@who.eop.gov>,
                                                                                                                                                                          "Miller, Stephen EOP/WHO"
                                                                                                                                                                          <Stephen.Miller@who.eop.gov>,
                                                                                                                                                                          "Bremberg, Andrew P. EOP/WHO"
                                                                                                                                                                          <Andrew.P.Bremberg@who.eop.gov>,
                                                                                                                                                                          "Fears, Douglas M. EOP/NSC"
                                                                                                                                                                          <Douglas.M.Fears@nsc.eop.gov>, "Short,
                                                                                                                                                                          Marc T. EOP/WHO"
                                                                                                                                                                          <Marc.T.Short@who.eop.gov>, "McGahn,
                                                                                                                                                                          Donald F. EOP/WHO"
                                                                                                                                                                          <Donald.F.McGahn@who.eop.gov>,
                                                                                                                                                                          "Mulvaney, Mick M. EOP/OMB"
                                                                                                                                                                          <John.M.Mulvaney@omb.eop.gov>,
                                                                                                                                                                          "Risch, Carl C" <RischCC@state.gov>,
                                                                                                                                                                          "eric.hargan@hhs.gov"
                                                                                                                                                                          <eric.hargan@hhs.gov>, "Whitaker,
                                                                                                                                                                          Matthew (OAG)"
                                                                                                                                                                          <Matthew.Whitaker@usdoj.gov>
CD-US-00016106A CD-US-00016107A     docx            Redacted         Deliberative Process; Presidential        Attachment        6/6/2018    Davis, May M. EOP/WHO                                                                       Email from White House to senior interagency
                                                                     Communication                                                                                                                                                       officials with draft agenda and draft summary
                                                                                                                                                                                                                                         of conclusions for immigration call to discuss
                                                                                                                                                                                                                                         Zero Tolerance policy implementation

CD-US-00016108A CD-US-00016108A     MSG             Redacted         Deliberative Process; Presidential          Parent          6/7/2018    Whitaker, Matthew (OAG)      Hamilton, Gene (OAG)                                           Email from White House to senior interagency
                                                                     Communication                                                                                        <ghamilton@jmd.usdoj.gov>                                      officials with draft agenda and draft summary
                                                                                                                                                                                                                                         of conclusions for immigration call to discuss
                                                                                                                                                                                                                                         Zero Tolerance policy implementation




                                                                                                                                             Page 13 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 15 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                           Recipient                          Attorney/Staff Name                     Subject and/or Description
CD-US-00016110A CD-US-00016112A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/7/2018    Davis, May M. EOP/WHO             S1KMN <S1KMN@hq.dhs.gov>, Policy                                                     Email from White House to senior interagency
                                                                     Communication                                                                                                           Coordinator                                                                          officials with draft agenda and draft summary
                                                                                                                                                                                             <PolicyCoordinator@who.eop.gov>,                                                     of conclusions for immigration call to discuss
                                                                                                                                                                                                                                                                                  Zero Tolerance policy implementation
                                                                                                                                                                                             "Kelly, John F. EOP/WHO"
                                                                                                                                                                                             <JFKCOS@who.eop.gov>, "Liddell,
                                                                                                                                                                                             Christopher P. EOP/WHO"
                                                                                                                                                                                             <Christopher.P.Liddell@who.eop.gov>,
                                                                                                                                                                                             "Miller, Stephen EOP/WHO"
                                                                                                                                                                                             <Stephen.Miller@who.eop.gov>,
                                                                                                                                                                                             "Bremberg, Andrew P. EOP/WHO"
                                                                                                                                                                                             <Andrew.P.Bremberg@who.eop.gov>,
                                                                                                                                                                                             "Fears, Douglas M. EOP/NSC"
                                                                                                                                                                                             <Douglas.M.Fears@nsc.eop.gov>, "Short,
                                                                                                                                                                                             Marc T. EOP/WHO"
                                                                                                                                                                                             <Marc.T.Short@who.eop.gov>, "McGahn,
                                                                                                                                                                                             Donald F. EOP/WHO"
                                                                                                                                                                                             <Donald.F.McGahn@who.eop.gov>,
                                                                                                                                                                                             "Mulvaney, Mick M. EOP/OMB"
                                                                                                                                                                                             <John.M.Mulvaney@omb.eop.gov>,
                                                                                                                                                                                             "Risch, Carl C" <RischCC@state.gov>,
                                                                                                                                                                                             "eric.hargan@hhs.gov"
                                                                                                                                                                                             <eric.hargan@hhs.gov>, "Whitaker,
                                                                                                                                                                                             Matthew (OAG)"
                                                                                                                                                                                             <Matthew.Whitaker@usdoj.gov>,
                                                                                                                                                                                             "MCALEENAN, KEVIN K"
                                                                                                                                                                                             <KEVIN.K.MCALEENAN@cbp.dhs.gov>,
                                                                                                                                                                                             "Mitnick, John"
                                                                                                                                                                                             <john.mitnick@hq.dhs.gov>, "Wolf, Chad"
CD-US-00016240A CD-US-00016240A     MSG             Redacted         Presidential Communication                                Parent          6/19/2018   Policy Coordinator                  h dCoordinator
                                                                                                                                                                                             Policy     lf h dh          "        h                                               Email from White House with invitation to join
                                                                                                                                                           <PolicyCoordinator@who.eop.gov>   <PolicyCoordinator@who.eop.gov>                                                      weekly White House immigration call, with
                                                                                                                                                                                                                                                                                  additional agenda item in text of email
                                                                                                                                                                                                                                                                                  unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                                  separation
CD-US-00016249A CD-US-00016249A     MSG             Redacted         Presidential Communication                                Parent          6/19/2018   Whitaker, Matthew (OAG)           Hamilton, Gene (OAG)                                                                 Email from White House with invitation to join
                                                                                                                                                                                             <ghamilton@jmd.usdoj.gov>                                                            weekly White House immigration call, with
                                                                                                                                                                                                                                                                                  additional agenda item in text of email
                                                                                                                                                                                                                                                                                  unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                                  separation
CD-US-00016251A CD-US-00016251A     MSG             Redacted         Presidential Communication                                Parent          6/20/2018   Policy Coordinator                Policy Coordinator                                                                   Email from White House with invitation to join
                                                                                                                                                           <PolicyCoordinator@who.eop.gov>   <PolicyCoordinator@who.eop.gov>                                                      weekly White House immigration call, with
                                                                                                                                                                                                                                                                                  additional agenda item in text of email
                                                                                                                                                                                                                                                                                  unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                                  separation
CD-US-00016252A CD-US-00016253A     docx            Redacted         Deliberative Process                                    Attachment        6/20/2018   Davis, May M. EOP/WHO             Policy Coordinator                                                                   White House summary of conclusions for
                                                                                                                                                                                             <PolicyCoordinator@who.eop.gov>                                                      weekly call regarding implementation of Zero
                                                                                                                                                                                                                                                                                  Tolerance Policy
CD-US-00016261A CD-US-00016263A     docx            Redacted         Attorney Client Privilege; Deliberative Process;        Attachment        6/20/2018                                     Hamilton, Gene (OAG);                     Staff Secretary, WH; Gene Hamilton, OAG;   Draft of Executive Order, forwarded to White
                                                                     Work Product                                                                                                            quinn.m.jones@who.eop.gov                 others                                     House with comments from DOJ, including legal
                                                                                                                                                                                                                                                                                  analysis and revised language

CD-US-00016271A CD-US-00016271A     MSG             Redacted         Presidential Communication                                Parent          6/20/2018   Engel, Steven A. (OLC)            Hamilton, Gene (OAG)                                                                 Email from White House with invitation to join
                                                                                                                                                                                             <ghamilton@jmd.usdoj.gov>; Edward                                                    weekly White House immigration call, with
                                                                                                                                                                                             O'Callaghan <eocallaghan@jmd.usdoj.gov>                                              additional agenda item in text of email
                                                                                                                                                                                                                                                                                  unrelated to Zero Tolerance Policy or family
                                                                                                                                                                                                                                                                                  separation


                                                                                                                                                           Page 14 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 16 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                              Attorney/Staff Name                          Subject and/or Description
CD-US-00016273A CD-US-00016274A     docx            Redacted         Deliberative Process                                    Attachment        6/20/2018   Davis, May M. EOP/WHO        Engel, Steven A. (OLC); Hamilton, Gene                                                      White House summary of conclusions for
                                                                                                                                                                                        (OAG), Edward O, Callaghan                                                                  weekly call regarding implementation of Zero
                                                                                                                                                                                                                                                                                    Tolerance Policy
CD-US-00016300A CD-US-00016300A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/22/2018   Davis, May M. EOP/WHO        Whitaker, Matthew (OAG); Engel, Steven                                                      Draft summary conclusions from Border
                                                                     Communication                                                                                                      A. (OLC), Rosenstein, Rod (ODAG),                                                           Security PC for review by meeting attendees
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                        forwarded by White House for review and
                                                                                                                                                                                                                                                                                    discussion
CD-US-00016301A CD-US-00016301A     MSG             Redacted         Presidential Communication                                Parent          6/23/2018   Engel, Steven A. (OLC)       Whitaker, Matthew (OAG)                                                                     Email forwarding draft summary conclusions
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>; Rosenstein, Rod                                                  from Immigration PC for review by meeting
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>;                                                         attendees, with White House comments on
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                        changes to the draft summary
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; Edward
                                                                                                                                                                                        O'Callaghan <eocallaghan@jmd.usdoj.gov>;
                                                                                                                                                                                        Bolitho, Zachary (ODAG)
                                                                                                                                                                                        <zbolitho@jmd.usdoj.gov>; Lan, Iris (ODAG)
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>
CD-US-00016303A CD-US-00016304A     docx            Redacted         Deliberative Process; Presidential                      Attachment        6/23/2018   Davis, May M. EOP/WHO        Whitaker, Matthew (OAG); Engel, Steven                                                      Draft summary conclusions from Border
                                                                     Communication                                                                                                      A. (OLC), Rosenstein, Rod (ODAG),                                                           Security PC for review by meeting attendees
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                        forwarded by White House for review and
                                                                                                                                                                                                                                                                                    discussion
CD-US-00016346A CD-US-00016347A     pdf             Redacted         Deliberative Process; Presidential                      Attachment        6/25/2018                                Bolitho, Zachary (ODAG); Hamilton, Gene                                                     Draft agenda for White House weekly
                                                                     Communication                                                                                                      (OAG), Cutrona, Danielle (OAG)                                                              immigration call, including topics related to
                                                                                                                                                                                                                                                                                    family reunification process
CD-US-00016348A CD-US-00016348A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   McHenry, James (EOIR)        Hamilton, Gene (OAG)                         Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>                    Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                    Principals Committee for consideration and
                                                                                                                                                                                                                                                                                    review, including items related to family
                                                                                                                                                                                                                                                                                    reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                    families, as well as discussion of matters
                                                                                                                                                                                                                                                                                    regarding pending and anticipated litigation;

CD-US-00016349A CD-US-00016351A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)         Engel, Steven A. (OLC)                       Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <saengel@jmd.usdoj.gov>                      Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                    Principals Committee for consideration and
                                                                                                                                                                                                                                                                                    review, including items related to family
                                                                                                                                                                                                                                                                                    reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                    families, as well as discussion of matters
                                                                                                                                                                                                                                                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                    discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                    same matters and anticipated litigation


CD-US-00016352A CD-US-00016354A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)         Engel, Steven A. (OLC)                       Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <saengel@jmd.usdoj.gov>                      Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                    Principals Committee for consideration and
                                                                                                                                                                                                                                                                                    review, including items related to family
                                                                                                                                                                                                                                                                                    reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                    families, as well as discussion of matters
                                                                                                                                                                                                                                                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                    discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                    same matters and anticipated litigation




                                                                                                                                                           Page 15 of 16
                                                                                                                              Case 2:19-cv-05217-SRB Document 99-4 Filed 04/09/21 Page 17 of 17


                                                                                                                                               CD-US-005 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#    Prod_ENDDOC#      File Ext.   Redacted or Withheld                   Basis for Claim                    Parent or Attachment   DOCDATE                        Author                     Recipient                             Attorney/Staff Name                          Subject and/or Description
CD-US-00016355A CD-US-00016356A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Engel, Steven A. (OLC)       Hamilton, Gene (OAG)                        Policy Coordinator, WH; Steve Engel, OLC; Gene Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <ghamilton@jmd.usdoj.gov>                   Hamilton, OAG; Dave Wetmore, ODAG; others summary of conclusions from the Immigration
                                                                                                                                                                                                                                                                                   Principals Committee for consideration and
                                                                                                                                                                                                                                                                                   review, including items related to family
                                                                                                                                                                                                                                                                                   reunification and prosecution of single-parent
                                                                                                                                                                                                                                                                                   families, as well as discussion of matters
                                                                                                                                                                                                                                                                                   regarding pending and anticipated litigation;
                                                                                                                                                                                                                                                                                   discussion among senior DOJ officials regarding
                                                                                                                                                                                                                                                                                   same matters and anticipated litigation


CD-US-00016357A CD-US-00016358A     MSG             Redacted         Attorney Client Privilege; Deliberative Process;          Parent          6/26/2018   Hamilton, Gene (OAG)         Wetmore, David H. (ODAG)                   Policy Coordinator, WH; Steve Engel, OLC; Gene   Email from White House forwarding draft
                                                                     Work Product; Presidential Communication                                                                           <dhwetmore@jmd.usdoj.gov>, Rosenstein, Rod Hamilton, OAG; Dave Wetmore, ODAG; others        summary of conclusions from the Immigration
                                                                                                                                                                                        (ODAG) <rrosenstein@jmd.usdoj.gov>; Engel,                                                  Principals Committee for consideration and
                                                                                                                                                                                        Steven A. (OLC) <saengel@jmd.usdoj.gov>;                                                    review, including items related to family
                                                                                                                                                                                        O'Callaghan, Edward C. (ODAG)                                                               reunification and prosecution of single-parent
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                      families, as well as discussion of matters
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                    regarding pending and anticipated litigation;
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                     discussion among senior DOJ officials regarding
                                                                                                                                                                                        McHenry, James (EOIR)                                                                       same matters and anticipated litigation
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>




                                                                                                                                                           Page 16 of 16
